Citation Nr: 0724034	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to non-service-connected (NSC) death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from September 1942 to October 1945, including recognized 
guerilla service from January to October 1945.  He died on 
May [redacted], 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions issued in April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied the appellant's claims for service connection for the 
cause of the veteran's death; claims for service connection 
for a cataract and for presbyopia, for accrued benefits 
purposes; and claims for DIC under 38 U.S.C.A. § 1318 and NSC 
death pension benefits.  

In a written statement received at the RO in June 2004, the 
appellant disagreed with these decisions.  In September 2004, 
she perfected a timely appeal on her claims for service 
connection for the cause of the veteran's death, entitlement 
to DIC under 38 U.S.C.A. § 1318, and to accrued benefits.  
The appellant also requested a Travel Board hearing.  Later 
that same month, in September 2004, the appellant requested a 
videoconference Board hearing.  

In April 2005, the appellant perfected a timely appeal on her 
claim of entitlement to NSC death pension benefits and 
requested a Travel Board hearing.  Accordingly, her September 
2004 videoconference Board hearing request was deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2006).  The appellant 
subsequently failed to report for her Travel Board hearing in 
January 2006.

In July 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that, in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007), the United States Court of 
Appeals for Veterans Claims (Veterans Court) recently 
expanded the VCAA notice requirements for a DIC claim.  In 
Hupp, the Veterans Court held that VA is not relieved of 
providing section 5103(a) notice merely because the appellant 
had provided some evidence relevant to each element of his or 
her claim in his or her application for benefits.  The 
Veterans Court noted in Hupp that 38 U.S.C.A. § 5103(a) 
required the Secretary to notify the claimant of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Veterans Court held 
in Hupp that there is no preliminary obligation on the part 
of VA to perform a pre-decisional adjudication of the claim 
prior to providing section 5103(a) notice.  However, the 
Veterans Court found that the section 5103(a) notice must be 
"responsive to the particular application submitted."  The 
Veterans Court observed in Hupp that there was a "middle 
ground" between a pre-decisional adjudication and 
boilerplate notice addressing section 5103(a) compliance.  

The Veterans Court determined in Hupp that, when adjudicating 
a claim for DIC, VA must perform a different analysis 
depending upon whether a veteran was service-connected for a 
disability during his or her lifetime.  The Veterans Court 
concluded that, in general, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

In addition, the Veterans Court found in Hupp that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  
While VA is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Veterans Court held 
in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.

A review of the claims file shows that the RO has not 
provided the appellant and her service representative with 
VCAA notice.  The Board notes that there is a letter from the 
RO to the appellant dated on June 22, 2003, that generally 
explains what benefits are available to surviving spouses and 
what the evidence must show to establish eligibility for DIC.  
It does not, however, discuss the VCAA or address the 
appellant's other claims.  In short, this letter is not 
"tailored" to the information provided by the claimant when 
she filed her application for VA benefits.

Given the foregoing, and in light of the Veterans Court's 
recent decision in Hupp, the Board finds that the appellant's 
claims must be remanded for the issuance of VCAA notice that 
addresses all of her claims, including her DIC claim.  On 
remand, the VCAA notice provided to the appellant by the RO 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp, 
supra.  In this regard, the Board observes that the veteran 
was not service-connected for any disabilities at the time of 
his death.  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir. May 16, 2007) (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption").

Accordingly, the case is REMANDED for the following action:

1. Furnish the appellant and her service 
representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. 
§ 1318, to accrued benefits, and to NSC 
death pension benefits, as outlined by the 
Veterans Court in Hupp v. Nicholson, No. 
03-1668 (U.S. Vet. App. July 18, 2007).  
Such notice must be tailored to the 
specific information provided in the 
appellant's July 2003 claim for benefits.

2.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the appellant's claims 
for service connection for the cause of 
the veteran's death and entitlement to DIC 
under 38 U.S.C.A. § 1318, to accrued 
benefits, and to NSC death pension 
benefits. If any claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the appellant an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

